Citation Nr: 1236828	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-26 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1070.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for bilateral hearing loss.  


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's bilateral hearing loss disability, initially demonstrated years after service, is etiologically related to military service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated September 2009, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private medical records, the report of a VA examination, a statement from the Veteran's spouse, and the testimony of the Veteran at a hearing before the undersigned.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A VA examination was conducted, and opinions regarding the etiology of the Veteran's bilateral hearing loss have been obtained.  The VA opinions were rendered by medical professionals who reviewed the claims folder, clinically evaluated the Veteran, and provided a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the opinions are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for bilateral hearing loss.  He claims he served in the engine room on two ships and that this establishes he was subjected to acoustic trauma in service.  He argues that a comparison of the audiograms conducted on the entrance and separation examination reveals there was a threshold shift that occurred in service.

The discharge certificate reflects the Veteran was an engine man.  As such, the Board concedes he had noise exposure in service. 

An audiogram on the enlistment examination in April 1966 demonstrates the hearing threshold levels in decibels in the right ear were 10 (25), 10 (20), 10 (20) and 0 (5) at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 0 (15), 0 (10), 0 (10) and 5 (10).  (The figures in parentheses are based on ISO standards to facilitate data comparison.  Prior to November 1967, audiometric results were reported in ASA standards.)  

An undated audiogram is associated with the service treatment records.  The Veteran indicated he had been in service for 2 years, and that he had been working with diesel engines for approximately 19 months.  The audiogram reveals the hearing threshold levels in decibels in the right ear were 0, 0, 0, 0 and 0, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels were 5, 0, 0, 25 and 25.  

The ears were evaluated as normal on the separation examination in January 1970.  An audiogram discloses that the hearing threshold levels in the right ear were 15, 20, 15 and 15 at 500, 1,000, 2,000 and 3,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 10, 15 and 20.  

The Veteran submitted private medical records which show audiometric tests were conducted in February 2005 and April 2007.  The former test reflects a hearing loss in one ear and apparently normal hearing in the left ear.  The April 2007 test shows the Veteran has a bilateral hearing loss.

The Veteran was afforded an audiometric test by the VA in November 2009.  He reported he worked in the engine room in service.  He claimed that when he left, he could not hear for a couple of days. The audiometric tests demonstrated the Veteran had a bilateral sensorineural hearing loss.  The examiner noted the claims folder was not available for her review and stated that the current hearing loss was as likely as not caused by noise exposure in service.

In May 2010, a VA audiologist provided an opinion regarding the etiology of the Veteran's bilateral hearing loss.  The examiner noted he reviewed the claims folder.  He concluded that there was not a significant shift in thresholds from the entrance examination to the separation examination.  Thus, he opined it was less likely than not that the Veteran's hearing loss was related to military noise exposure.

Another VA opinion was obtained in March 2011.  The VA physician referred to a report from the Institute of Medicine.  It was noted that the evidence from laboratory studies in humans was sufficient to conclude that the most pronounced effects of a given noise exposure on pure tone thresholds are measureable immediately after the exposure.  Current science indicated that the "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  In addition, the basic conclusion from a review of the research was that individuals with previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss.  The VA physician commented that with normal hearing upon discharge, there was no evidence of hearing damage due to military noise exposure.  Any worsening of hearing from the time of discharge to the present was due to noise exposure after service.  Therefore, he concluded that the Veteran's current hearing loss was not due to or aggravated by noise exposure in service.

The record is devoid of any complaint or finding relative to bilateral hearing loss for many years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that a bilateral hearing loss was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of hearing loss for so many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

The Veteran states he sought treatment over the years, but acknowledges the records of such treatment are not available.  His wife submitted a statement in September 2009 noting she had been married to the Veteran for 39 years and that he always had a difficult time hearing.  

The Board also acknowledges the assertions of the Veteran that he his hearing loss that is related to service.  However, as a lay person, he is not competent to diagnose hearing loss disability or tinnitus, or render an opinion as to their cause or etiology, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he was subjected to acoustic trauma in service, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board acknowledges the audiograms conducted during service show the Veteran had hearing loss, but not a hearing loss disability.  It is also conceded that he was subjected to acoustic trauma in service.  The fact remains, however, that hearing loss disability was not demonstrated for many years following the Veteran's discharge from service.  The only medical opinions that were based on a review of the claims folder concluded the Veteran's current hearing loss is not related to service.  Thus, the Board attaches greater weight to such opinions.  In this regard, the Board points out that he was given the opportunity at his hearing in July 2011 to submit a statement from a medical provider that linked his current hearing loss to his noise exposure in service, but no such evidence has been received.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his bilateral hearing loss.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.

On his substantive appeal submitted in June 2010, the Veteran cited Dambach v. Gober, 223 F.3d 1376 (Fed. Cir. 2000), a decision of the Federal Court of Appeals that purportedly held that where there was a significant downward shift in hearing acuity in service, with later degradation to abnormal hearing following service, there is evidence of acoustic trauma in service, no evidence of an intercurrent acoustic trauma, and a medical opinion linking the hearing loss to the in-service acoustic trauma, service connection may be granted.  While this case does not stand for the proposition alleged by the Veteran, in any event, the logic of the argument is inapplicable in this case.  There is no competent medical opinion providing the link between acoustic trauma sustained during service and the Veteran's current hearing loss.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


